Citation Nr: 0611442	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-21 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1995 to December 
2002.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a March 2003 decision by the 
RO which denied entitlement to TDIU.  The Board remanded the 
appeal for additional development in May 2004 and August 
2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's service-connected disabilities include 
degenerative disc disease of the lumbar spine, rated 40 
percent disabling; sciatic neuropathy of the right lower 
extremity, gout, and degenerative disc disease of the 
cervical spine, each rated 20 percent disabling; left and 
right upper extremity numbness and weakness, tinnitus, 
hypertension, and sciatic neuropathy of the left lower 
extremity, each rated 10 percent disabling, and bilateral 
hearing loss and right temporomandibular joint dysfunction 
(TMJ), each rated noncompensably disabling.  The combined 
rating is 80 percent.  

3.  The veteran has a post-graduate degree and has 
occupational experience as a dentist; he reportedly has not 
worked full-time since in December 2002.  

4.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  The Court specifically recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, as is the situation in this case, the AOJ did 
not err in not providing such notice specifically complying 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applies to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the sequence of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to prejudice to the veteran.  
Although the December 2003 and May 2004 VCAA notice letter 
did not predate the initial March 2003 rating decision in 
this case, once the notice was provided to the veteran, the 
RO readjudicated the claim in May 2005.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

The Board concludes that the information and discussion as 
contained in the December 2003 and May 2004 letters have 
provided the veteran with sufficient information regarding 
the applicable regulations.  The content of the letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Additionally, these documents notified 
him of his responsibility to submit evidence which showed 
that he was unemployable by reason of his service-connected 
disabilities; of what evidence was necessary to establish 
TDIU; and suggested that he submit any evidence in his 
possession.  The veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how the claim was still 
deficient.  Further, the veteran has not identified the 
existence of any relevant evidence that has not been obtained 
or requested, and all available relevant evidence has been 
obtained and associated with the claims folder.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  
Consequently, the Board concludes that it may proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board is cognizant of the fact that the veteran was not 
informed of VCAA notice provision regarding the effective 
date for any award of TDIU under the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 prior 
to adjudication of his claim in March 2003.  However, in this 
case, the veteran appealed the denial of his claim, and has 
since been provided with information including the 
appropriate legal criteria concerning his claim for TDIU.  
Based on these factors and the fact that the Board is denying 
the claim for TDIU, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

In short, the veteran has demonstrated that he is aware of 
the information and evidence necessary to substantiate his 
claim for TDIU and is familiar with the law and regulations 
pertaining to the claim.  See Desbrow v. Principi, 17 Vet. 
App. 207 (2004); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  
Therefore, the Board finds that the duty to assist and notify 
as contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Factual Background & Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2005).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The veteran contends that he is unable to work "full-time" 
because of the severity of his service-connected 
disabilities.  Although he doesn't consider himself 
completely disabled, the veteran stated that he can do 
limited amounts of work for a few hours on most days before 
having to rest.  

In this case, the veteran was examined by a VA family nurse 
practitioner in August 2002, prior to his discharge from 
service, for the purpose of establishing service connection 
for his claimed disabilities.  At the direction of the Board 
in May 2004, the veteran underwent VA examinations in 
September 2004 to determine the current severity of all of 
his service-connected disabilities.  The veteran's complaints 
and the clinical findings on both occasions were not 
materially different and showed good range of motion of the 
cervical and lumbar spine, albeit with some pain.  The 
veteran reported constant pain in his back, periodic pain and 
decreased sensation in his feet, left ankle, right thigh, and 
in his arms and shoulders.  He denied any flare-ups or 
additional loss of motion, but said that repetitive use of 
his arm increased his pain.  

The Board has reviewed both sets examinations and will rely 
primarily on the findings from the most recent examination in 
September 2004, as those reports were conducted for the 
specific purpose of determining the current severity of the 
service-connected disabilities, alone and how they impacted 
on the veteran's ability for gainful employment.  

When examined by VA in September 2004, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The veteran 
reported that he could walk about one to two miles, climb two 
to three flights of stairs, and perform his daily routine 
activities without much difficulty.  He reported pain and 
swelling in his feet about once every three months, which 
last for three to five days with fairly good relief from 
over-the-counter medication.  On examination, the veteran 
moved slowly, had a normal heel-toe gait, and his posture was 
good.  He did not wear a back brace or use a cane or any 
other ambulatory devices.  There was no evidence of cyanosis, 
clubbing, edema, swelling or tenderness of the feet or 
ankles.  Muscle tone in the cervical and lumbar spine was 
good and there was no evidence of spasm or atrophy.  
Extension and flexion of the cervical spine was to 25 
degrees, right and left lateral flexion was to 15 degrees, 
and rotation was to 45 degrees, with complaints of pain.  
There were no neurological deficiencies in either upper 
extremity, grip strength was strong, and reflexes were equal.  
Extension of the lumbar spine was to 25 degrees with pain on 
the right side, and flexion was to 45 degrees with pain in 
the lower back.  Right and left lateral flexion and rotation 
was to 20 degrees.  There was evidence of incoordination 
without any weakness or fatigability, and no functional loss 
due to pain.  Lumbar lordosis was normal.  The veteran denied 
any bowel or bladder problems.  

Both lower extremities were equal in length and there was no 
evidence of any neurological deficiencies.  Motor power was 
strong at 5/5, plantar reflexes were flexor, and straight leg 
raising was positive at 65 degrees with negative Lasegue 
test.  Sensation was normal to pinprick and light touch.  X-
ray studies revealed mild cervical spondylosis and mild 
degenerative disc disease of the lumbar spine; the feet were 
normal.  The diagnoses include history of chronic cervical 
and lumbar pain with minor limitation of motion but no 
neurological deficiencies in the upper or lower extremities.  
Mild degenerative changes in the lumbar spine with mild 
cervical spondylosis.  The examiner opined, in essence, that 
the veteran was not unemployable because of his service-
connected disabilities, and that he was able to maintain 
substantially gainful employment.  He noted that there was no 
evidence of sciatic neuropathy of the right or left lower 
extremity and no evidence of any neurological deficits in 
either upper extremity.  

A VA audiological examination in September 2004, revealed 
normal hearing in the right ear up to 3,000 hertz and in the 
left ear up to 2,000, with mild sensorineural hearing loss 
above 3,000 hertz in the right ear and moderate sensorineural 
hearing loss above 2,000 hertz in the left ear.  The examiner 
opined that the veteran's hearing loss or tinnitus would not 
preclude substantially gainful employment.  

A VA dental examination in September 2004, showed complaints 
of constant pain in the right preauricular area, worse with 
chewing, which the veteran estimated was a three on a scale 
of 0 to 10.  The veteran reported that he wore a guard in the 
past with some improvement in his pain.  On examination, 
there was no limitation or deviation when opening his mouth.  
The veteran reported occasional clicking of the right TMJ, 
but no noise was heard on examination.  There was significant 
tenderness along the right TMJ on palpation; the left side 
was normal.  X-ray studies showed no evidence of fracture or 
dislocation, and opening and closing of mouth movements 
appeared normal at the TMJ.  There was no evidence of 
destructive changes.  The diagnosis was TMJ with pain.  

On September 2004 general medical examination, the examiner 
noted, in pertinent part, that the veteran was on medication 
for hypertension, and also diagnosed gouty arthritis by 
history only.

The Board recognizes that the veteran has a number of service 
connected disabilities which are significantly disabling; 
however, that is not to say that they are totally 
incapacitating.  Although the veteran contends that he is 
unable to work full-time in any capacity, particularly in his 
chosen profession as a dentist, the question is not whether 
he can work "full-time" but whether he is unable to secure 
substantially gainful employment consistent with his 
education and occupational experience due to his service-
connected disabilities, alone.  38 C.F.R. §§ 3.321(b), 
4.16(b); see Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Here, the evidence shows that the veteran has a post-graduate 
degree with work experience as a dentist.  Even assuming that 
employment as a dentist full-time is no longer possible, his 
educational background and work experience does not preclude 
other more sedentary types of employment, such as teaching, 
or research.  In addition, the veteran was examined by VA in 
September 2004 for the express purpose of determining whether 
he was unemployable by reason of his service-connected 
disabilities, alone.  After comprehensive examination of all 
of his service-connected disabilities, the physicians 
concluded that the veteran was not totally disabled.  
Furthermore, the veteran has not provided any competent 
evidence to support his contentions that he is unemployable.  
In short, there is no evidence of record which shows that the 
veteran is, in fact, unemployable because of his service-
connected disabilities, alone.  

Accordingly, the Board finds that the evidence does not 
demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational and occupational background, renders him unable 
to secure or follow a substantially gainful employment.  


ORDER

Entitlement to TDIU is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


